Citation Nr: 0703897	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for biliary dyskinesia 
with gall bladder removal.

2.  Entitlement to service connection for a right knee 
condition.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The veteran retired from active military service in November 
2001 with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran complained of bilateral knee pain on his 
separation physical in July 2001 and the medical officer 
indicated that the veteran had been having pain in both knees 
when going up stairs for the previous 6 months, but had not 
received any knee treatment.  In December 2003, the veteran 
underwent a VA examination where the examiner diagnosed him 
with patellofemoral chondromalacia with degenerative changes.  
However, the examiner failed to provide an opinion as to the 
etiology of the chondromalacia.

The veteran sought medical treatment in May 2001, complaining 
of what was thought to be gall stones, but a UGI showed no 
evidence of gall stones.  The veteran indicated that at the 
time of his discharge in November 2001 he was having 
continued abdominal pain, and he stated that he eventually 
went to see Dr. Scott about his abdominal pain in February 
2002.  An ultrasound in March 2002 showed no evidence of 
gallstones, but it was noted that the veteran might have 
eaten too close to the ultrasound as there was sludge in his 
gall bladder.  A test of gall bladder function in April 2002 
showed that the veteran had a low ejection fraction of the 
gall bladder, suggesting possible chronic cholecysitis.  
After several insurance related delays, the veteran had his 
gall bladder removed in May 2002, and a post-operation 
diagnosis of biliary dyskinesia secondary to abnormal 
ejection fraction of the gall bladder was rendered.  

The veteran maintains that both his right knee pain and the 
epigastric pain, which eventually led to his gall bladder 
being removed, began while he was in service, but the 
veteran's file does not contain a medical opinion of record 
addressing the etiology of either his right knee condition or 
his gall bladder condition.  These opinions should be 
obtained.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from November 2003 to the present.

2.  Following the requested development, 
schedule the veteran for an examination of 
his right knee with an appropriate medical 
professional.  The examiner should be 
provided with the veteran's claims file 
and should fully review it.  The examiner 
should then examine the veteran's right 
knee and diagnose any current knee 
disability.  If a right knee disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any current right knee 
disability was either caused by or began 
during the veteran's military service.  
Any conclusion should be supported by a 
full rationale.  

3.  The veteran should also be scheduled 
for an examination of his digestive 
system.  The examiner should be provided 
with the veteran's claims file and should 
fully review it.  The examiner should 
indicate whether the residuals of the 
veteran's gall bladder removal are non-
symptomatic, mildly symptomatic, or 
severely symptomatic.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the process 
leading to the removal of the veteran's 
gall bladder began during the veteran's 
military service.  Any conclusion should 
be supported by a full rationale.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond before returning 
the record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



